421 F.2d 1399
Ambry D. ALLEN, Jr., Petitioner-Appellant,v.Leroy STYNCHCOMBE, Sheriff, Fulton County, Georgia, Respondent-Appellee.
No. 28297.
United States Court of Appeals, Fifth Circuit.
February 9, 1970.

Frank B. Hester, Atlanta, Ga., for appellant.
Tony H. Hight, Asst. Dist. Atty., Atlanta Judicial Dist., Joel M. Feldman, Asst. Dist. Atty., William R. Childers, Jr., Atlanta, Ga., for appellee.
Before JONES, BELL, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is from the denial of a petition for writ of habeas corpus without an evidentiary hearing. The contention is that a plea of guilty was induced by the promises of a deceased state prosecutor. Collateral relief has been twice sought, without success, in the state courts on the same ground. Allen v. Caldwell, 1968, 224 Ga. 47, 159 S.E.2d 289; Allen v. State, 1968, 118 Ga.App. 354, 163 S.E.2d 839.


2
The district court here concluded that the records made in the state courts were such as not to require a further evidentiary hearing in the federal habeas court. The court then made its own conclusions of law, based on the state records, that appellant had been afforded full and fair hearings in the state court, that the state court factual findings were amply supported, and that the plea of guilty was entered voluntarily.


3
The procedure followed by the district court was precisely that taught in Townsend v. Sain, 1963, 372 U.S. 293, 312-314, 318, 83 S. Ct. 745, 9 L. Ed. 2d 770. See also 28 U.S.C.A. § 2254, as amended November 2, 1966. The district court did not err in the procedure used nor do we find error in the result reached.


4
Affirmed.